Citation Nr: 0835851	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-08 891	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of aortic replacement to include Pseudomonas and 
Candida endocarditis.  

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical spine erosion due to Candida tropicalis.  

3.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss due to medication.  

4.	Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
balance disorder due to medication.  

5.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye vision loss.  

6.	Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder manifested by anxiety, depression, 
osteoporosis, and generalized arthritis.  

7.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
severe peripheral vascular disease.  

8.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension.

9.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
type I diabetes mellitus.  

10.	Entitlement to compensation 
under 38 U.S.C.A. § 1151 for degenerative disc disease of the 
lumbar spine.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1966 to July 1968.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.    

FINDINGS OF FACT

1.	The record indicates that the veteran provided informed 
consent for VA heart surgery in May 2002.       

2.	The preponderance of the medical evidence of record 
indicates that the Pseudomonas and Candida endocarditis that 
resulted from the veteran's May 2002 VA heart surgery was a 
reasonably foreseeable complication of that surgery.  

3.	The preponderance of the medical evidence of record 
indicates that the pseudomonas and Candida endocarditis that 
resulted from the veteran's VA heart surgery was not a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part. 

4.	The preponderance of the medical evidence of record 
indicates that a cervical spine disorder was a reasonably 
foreseeable complication of the veteran's heart surgery and 
treatment, and was not a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part. 

5.	The preponderance of the medical evidence of record 
indicates that a hearing disorder was a reasonably 
foreseeable complication of the veteran's heart surgery and 
treatment, and was not a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part. 
   
6.	The preponderance of the medical evidence of record 
indicates that a balance disorder was a reasonably 
foreseeable complication of the veteran's heart surgery and 
treatment, and was not a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part. 
   
7.	The preponderance of the medical evidence of record 
indicates that a right eye vision disorder was a reasonably 
foreseeable complication of the veteran's heart surgery and 
treatment, and was not a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part. 
   
8.	The preponderance of the medical evidence of record 
indicates that a psychiatric disorder was a reasonably 
foreseeable complication of the veteran's heart surgery and 
treatment, and was not a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part.   

9.	The preponderance of the medical evidence of record 
indicates that preexisting peripheral vascular disease was 
not aggravated by the veteran's May 2002 VA surgery.    

10.	The preponderance of the medical evidence of record 
indicates that hypertension was not aggravated by the 
veteran's May 2002 VA surgery.  

11.	The preponderance of the medical evidence of record 
indicates that diabetes mellitus type I (diabetes) was not 
aggravated by the veteran's May 2002 VA surgery.  

12.	The preponderance of the medical evidence of record 
indicates that a lumbar spine disorder was not aggravated by 
the veteran's May 2002 VA surgery.  


CONCLUSIONS OF LAW

1.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for residuals of May 2002 VA heart 
surgery to include pseudomonas and Candida endocarditis, have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2007).  

2.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for a cervical spine disorder, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).  

3.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for a hearing disorder, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).  

4.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for a balance disorder, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).  

5.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for a right eye disorder, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).  

6.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for a psychiatric disorder, have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).  

7.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for peripheral vascular disease, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).  

8.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for hypertension, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007). 

9.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for diabetes, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).  

10.	The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, for a lumbar spine disorder, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).  

 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disorders under 38 U.S.C.A. § 1151.  In the interest of 
clarity, the Board will initially discuss whether his claims 
have been properly developed for appellate purposes.  The 
Board will then address the merits of the claims, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA issued notification letters to the veteran in September 
2003, February 2004, September 2005, March 2006, and July 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these 
letters, VA informed the veteran of the elements of his 
claims and of the evidence needed to substantiate his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claims.  And VA provided notification letters to the veteran 
prior to the initial adjudication of his claims.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).    

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notification regarding 
disability ratings and effective dates for the award of 
benefits until March 2006, which was after the initial 
adjudication of certain claims here.  See Dingess/Hartman and 
Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the late notice has 
been rebutted by the record, and that proceeding with a final 
decision is appropriate here.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  In 
January and May 2007 Statements of the Case of record, and in 
a May 2007 Supplemental Statement of the Case of record, VA 
fully readjudicated the veteran's claims following proper 
notice in accordance with Mayfield.  See Mayfield, 444 F.3d 
1328.  

Based on this background, the Board finds the late notice to 
be harmless error in this matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the RO obtained medical records relevant to 
the appeal, VA afforded the veteran the opportunity to appear 
before one or more hearings to voice his contentions, and, in 
response to the veteran's claims, VA obtained medical reports 
dated in September 2002, June 2004, October 2005, and August 
2006.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims under 38 U.S.C.A. § 1151

In May 2002, the veteran underwent VA heart surgery designed 
to repair severe aortic stenosis and a history of syncope.  
The veteran underwent aortic valve replacement with a bovine 
tissue valve, and underwent a single coronary artery bypass 
graft with his left internal mammary artery.  The record 
indicates that the veteran's surgery was completed without 
major in-surgery complication.  But the record also indicates 
that, within 24 hours after the surgery, the veteran was 
found to have Pseudomonas aeruginosa growing in his blood.  
As the record also indicates, this infection led to 
additional problems.

In August 2003, November 2004, and June 2006, the veteran 
claimed service connection for several disorders under 
38 U.S.C.A. § 1151, claiming that the May 2002 VA surgery 
either caused his disorders, or aggravated disorders that 
existed prior to his surgery.  

The veteran claims that, as a direct result of his VA 
surgery, service connection should be awarded for residuals 
of pseudomonas and Candida endocarditis, and for psychiatric, 
right eye, hearing, balance, and cervical spine disorders.  
The veteran also claims that disorders which preexisted his 
May 2002 surgery, such as hypertension, diabetes, peripheral 
vascular disease, and a lumbar spine disorder, have been 
aggravated by the surgery, and by disorders that resulted 
from the surgery.  

In the rating decisions on appeal - dated in August 2004, 
November 2005, and December 2006 - the RO denied the 
veteran's claims.  For the reasons set forth below, the Board 
agrees with those decisions.  

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151 (2002); 38 C.F.R. § 
3.361 (2007).

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 .

In this matter, the medical evidence demonstrates that the 
veteran has the disorders for which he claims service 
connection - VA medical records clearly show that the veteran 
experienced Pseudomonas and Candida endocarditis as a result 
of his surgery.  And the record shows that he currently has 
psychiatric disorders, right eye vision loss, hearing loss, a 
balance disorder, cervical spine arthritis, hypertension, 
diabetes, peripheral vascular disease, and a lumbar spine 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no 
valid claim.").  

But the preponderance of the medical evidence also shows that 
these disorders are not a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part, and that these disorders are 
reasonably foreseeable complications of the veteran's 
surgery, and the complications that emerged from his surgery.  
See 38 U.S.C.A. § 1151; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).   

The relevant medical evidence of record consists of four 
medical statements from VA physicians, dated in September 
2002, June 2004, October 2005, and August 2006, and of VA and 
private treatment records.  The Board notes that the record 
includes VA treatment records that detail the veteran's May 
2002 surgery, and a VA medical record, dated on May 12, 2002, 
which shows that the veteran provided informed consent for 
his May 2002 heart surgery.  See 38 C.F.R. § 3.361(d)(1)(ii) 
(2007) (negligence can be established in the absence of 
informed consent).  

For the purpose of clarity, the Board will address the 
medical evidence vis a vis the veteran's claims listed 
separately below.  

Pseudomonas and Candida Endocarditis.  

As indicated, the record shows that the veteran underwent VA 
heart valve replacement surgery in May 2002.  The record also 
shows that, within 24 hours of his surgery, the veteran 
developed fever and leucocytosis and was diagnosed with a 
blood infection (i.e., Pseudomonas aeruginosa).  VA medical 
personnel treated the veteran with antibiotics for probable 
prosthetic valve endocarditis.  The record indicates that the 
veteran continued to have Pseudomonas in his blood as late as 
July 2002.  Further, the record indicates that, as a result 
of the treatment for the Pseudomonas and endocarditis, the 
veteran then developed another infection involving his aortic 
valve  (i.e., Candida tropicalis) in April 2003.  In August 
2003, the veteran underwent a replacement of the infected 
valve in a private hospital.  

The Board has reviewed the medical evidence and finds that 
the evidence demonstrates that the veteran's infections 
relate to his VA surgery in May 2002 - the Pseudomonas 
directly related to the valve used in the surgery, while the 
Candida directly related to the treatment received for the 
Pseudomonas.  See Alemany, supra.  Indeed, the VA examiners 
established these links, as did the private surgeons who 
conducted the veteran's August 2003 valve replacement surgery 
(the private surgeons noted Candida phlegmon of the valve 
ring, residuals of the previous Pseudomonas infection, and a 
culture positive for coagulase-negative Staphylococcus).       
  
Nevertheless, the evidence preponderates against the 
veteran's claim to service connection under 38 U.S.C.A. 
§ 1151 - the only medical specialists to opine on this matter 
(the VA examiners) found no negligence on VA's behalf, and 
found that the Pseudomonas and Candida infections were 
reasonably foreseeable risks associated with the May 2002 VA 
heart surgery and treatment.  See 38 U.S.C.A. § 1151.  

The September 2002 VA examiner indicated that the veteran's 
Pseudomonas infection stemmed from the bovine heart valve, 
perhaps related to the manufacturing process of the valve.  
The June 2004 VA examiner stated that, "[a]lthough 
Pseudomonas is not the most common organism to involve a 
prosthetic valve, infection of a prosthetic valve is a 
reasonable foreseeable complication of aortic valve 
surgery."  The October 2005 VA examiner stated that the 
"Pseudomonas infection was a foreseeable event following his 
initial cardiac surgery; gram negative endocarditis (like 
that caused by Pseudomonas) is a known early complication of 
valve replacement surgery."  This examiner proceeded to 
state, "[t]herefore, the Pseudomonas infection was clearly 
not due to some VA care that was necessarily below the usual 
standard of care - it is a known complication of cardiac 
valve replacement surgery."  And in the August 2006 opinion 
(rendered by the specialist who provided the October 2005 
opinion), the examiner stated that the veteran's Pseudomonas 
was likely caused by "contamination during the operative 
procedure" rather than as a result of the manufacturing 
process involving the bovine valve used in the aortic valve 
surgery.  Based on this assertion, the examiner stated that 
the infection was a foreseeable complication of the valve 
replacement surgery.  Moreover, this specialist again 
reiterated his statement, originally noted in the October 
2005 statement, that the record does not indicate that "VA 
care was necessarily below the usual standard of care."  

The Board has reviewed the record seeking medical evidence 
that would support the veteran's claim here that VA was 
negligent in its treatment, or that his Pseudomonas and 
Candida were not reasonably foreseeable complications of his 
surgery.  However, the Board has found no such medical 
evidence.  

The Board notes the veteran's contention that a flawed 
manufacturing process may have led to a defective bovine 
valve, and that placement of such a valve may have caused his 
infections.  In support, the veteran cites the September 2002 
VA statement.  This statement, however, does not provide 
evidence of VA negligence, or of non-forseeability.  As a VA 
physician noted in the August 2006 statement, the September 
2002 examiner indicated that a manufacturing defect may have 
occurred, not that it did occur or even that it likely 
occurred.  The September 2002 statement is mere speculation 
therefore.  And, as noted by the September 2002 and August 
2006 VA statements, the circumstantial evidence of record 
indicates that the bovine valve was not contaminated - there 
is no evidence that the manufacturer in question issued 
defective valves, or that other VA heart surgery patients 
developed infections using these valves.  

As such, the Board finds that the evidence of record 
preponderates against the veteran's claim to service 
connection under 38 U.S.C.A. § 1151 for Pseudomonas and 
Candida endocarditis.  As the preponderance of the evidence 
is against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Cervical Spine Disorder 	

The veteran contends that his development in April 1983 of 
Candida tropicalis, which the record demonstrates resulted 
indirectly from his May 2002 VA heart valve surgery, caused a 
cervical spine disorder.  

The medical evidence of record addressing this contention 
supports the veteran.  Although the September 2002 and June 
2004 VA statements do not render nexus opinions on this 
issue, the physician who wrote the October 2005 and August 
2006 statements did.  This physician noted the "[l]ikely 
Candida cervical spine infection that developed because of 
the initial Pseudomonas infection[.]"  The examiner stated 
that the cervical spine infection was a reasonably 
foreseeable complication of Candida endocarditis and Candida 
blood stream infection.  He noted that Candida organisms are 
known to cause osteomyelitis and can be seeded through blood 
stream infections.  

Nevertheless, the VA examiner concluded in the October 2005 
and August 2006 statements that VA care was not below the 
usual standard of care.  

As no medical evidence of record indicates that the veteran's 
cervical disorder was a result of faulty VA treatment, or was 
not a reasonably foreseeable complication of the veteran's 
surgery or Pseudomonas and Candida infections, the Board 
finds that the evidence of record preponderates against the 
veteran's claim to service connection under 38 U.S.C.A. 
§ 1151 for a cervical spine disorder.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

	Hearing Loss and Balance Disorder 

The veteran claims that medication (tobramycin) prescribed 
for his Pseudomonas caused him a hearing loss disorder and a 
balance disorder.  The medical evidence of record supports 
his claim of causation.  The June 2004 VA statement indicates 
that hearing loss and balance problems can occur subsequent 
to tobramycin use.  And the October 2005 and August 2006 
statements note that these disorders are "well-known side 
effects of treatment with aminoglycoside antibiotics like 
tobramycin." 

But service connection cannot be awarded for hearing loss and 
balance disorders.  The medical evidence does not indicate VA 
fault, or find that hearing loss and balance disorders are 
not reasonably foreseeable complications of tobramycin 
treatment.  The June 2004 VA statement found the disorders 
here reasonably foreseeable complications of tobramycin 
treatment.  The October 2005 and August 2006 statements noted 
that the "treating physician's tried hard to avoid using 
tobramycin, but were forced to do this because of the 
clinical situation."  And this physician stated that, "it 
is likely or at least possible that the patient would have 
died from progressive Pseudomonas endocarditis [if] this 
treatment course had not been undertaken."    

As no medical evidence of record indicates that the hearing 
loss and balance disorders were a result of faulty VA 
treatment, or were not reasonably foreseeable complications 
of the veteran's surgery and Pseudomonas infection, the Board 
finds that the evidence of record preponderates against the 
veteran's claims to service connection under 38 U.S.C.A. 
§ 1151 for hearing loss and balance disorders.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

        Right Eye Vision Disorder 

Medical evidence indicates that the veteran has a loss of 
vision in his right eye that is due to a cardioembolic event 
that occurred between October and December 2002.  The 
evidence indicates that this event resulted from the 
veteran's prosthetic heart valve.  The September 2002 and 
June 2004 examiners did not comment on the veteran's vision 
loss.  But the physician who authored the October 2005 and 
August 2006 reports did.  He stated that the veteran's eye 
disorder was in fact related to his prosthetic heart valve.  
This assessment is supported by an October 2004 VA treating 
physician's clinical note, in which it is stated that 
"occipital stroke two years ago likely due to embolization 
from malfunctioning prosthetic aortic valve."  

As this disorder arises from the VA surgery, the veteran 
claims this disorder should be service connected under 
38 U.S.C.A. § 1151.  But the Board disagrees.  The only 
medical evidence commenting on the issue - found in the 
October 2005 and September 2006 reports - states that an 
embolic event is common with endocarditis, and is therefore a 
foreseeable complication of cardial valve surgery in that 
endocarditis itself is a foreseeable complication of cardial 
valve surgery.  

As no medical evidence of record indicates that the right eye 
vision loss was a result of faulty VA treatment, or was not a 
reasonably foreseeable complication of the veteran's heart 
surgery and subsequent infections, the Board finds that the 
evidence of record preponderates against the veteran's claim 
to service connection under 38 U.S.C.A. § 1151 for right eye 
vision loss.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


        Psychiatric Disorder 

In June 2006, the veteran claimed service connection for a 
psychiatric disorder.  In a statement from the veteran's 
representative, the psychiatric disorder is claimed to be 
"manifested by anxiety and depression, osteoporosis, and a 
generalized arthritic condition."  Moreover, the 
representative argued that service connection was warranted 
under 38 U.S.C.A. § 1151 for a psychiatric disorder because 
each of these problems relates to the infections resulting 
from the veteran's May 2002 VA surgery.  

Again, the record supports the veteran's claim to having a 
psychiatric disorder, and to having his other claimed 
disorders here.  VA medical evidence dated as recent as 
January 2007 notes anxiety, depression, osteoporosis, and 
arthritis.  

But the Board again finds that the medical evidence of record 
does not support the veteran's claim to service connection 
under 38 U.S.C.A. § 1151.  No medical evidence of record 
indicates that the veteran's psychiatric disorders, etc., 
stem from faulty VA care, or were not reasonably foreseeable 
complications of his May 2002 VA surgery and subsequent 
infections and treatments.  Indeed, the only medical 
specialist to comment on this issue stated otherwise.  The VA 
physician who rendered the August 2006 opinion stated that 
the veteran's disorders here "would appear to be only 
remotely related to the initial Pseudomonas valve 
infection."  He further stated that, "[i]n any event, since 
that infection was a reasonably foreseeable complication of 
the valve surgery, it presumably did not have its cause in VA 
care that was substandard in nature."  

As no medical evidence of record indicates that the veteran's 
psychiatric disorders are the result of faulty VA treatment, 
or were not reasonably foreseeable complications of the 
veteran's heart surgery and subsequent infections, the Board 
finds that the evidence of record preponderates against the 
veteran's claim to service connection under 38 U.S.C.A. 
§ 1151 for a psychiatric disorder manifested by anxiety, 
depression, osteoporosis, and a generalized arthritic 
disorder.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Diabetes, Hypertension, Peripheral Vascular Disease, 
and a Lumbar Spine Disorder

The record shows that, prior to his May 2002 VA heart valve 
surgery, the veteran had been diagnosed with diabetes, 
hypertension, peripheral vascular disease, and a lumbar spine 
disorder.  Private medical records dated in July 1997 note 
the veteran's diabetes and peripheral vascular disease.  VA 
outpatient treatment records dated from 1996 to 2000 note 
diabetes, hypertension, and peripheral vascular disease.  May 
2002 VA treatment records note chronic low back pain.  The 
May 2002 VA preoperative note of record notes the veteran's 
diabetes and hypertension.  And the veteran and his 
representative state repeatedly in the record that the 
veteran had these disorders prior to his May 2002 VA heart 
valve surgery.  

The veteran now seeks service connection for these disorders 
under 38 U.S.C.A. § 1151.  He claims that his May 2002 
surgery, and its residuals, aggravated each of these 
preexisting disorders.    

The VA physician who offered the October 2005 and August 2006 
opinions is the only medical specialist to opine on these 
claims of aggravation.  That physician found it unlikely that 
the veteran's surgical treatment in May 2002 aggravated the 
veteran's diabetes, hypertension, peripheral vascular 
disease, or his back disorder.  The Board notes that this 
physician did not develop his opinion in detail.  
Nevertheless, as no medical evidence of record indicates that 
May 2002 VA surgery did aggravate these disorders through 
faulty care, the Board finds the preponderance of the 
evidence against the veteran's claims to aggravation under 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

As there is no medical evidence of record showing that the 
veteran's VA treatment was faulty, or lacked informed 
consent, or that his claimed disorders were not reasonably 
foreseeable complications, the record lacks competent 
evidence supporting the veteran's 1151 claims.  38 U.S.C.A. 
§ 1151.  The benefit-of-the-doubt rule does not apply 
therefore, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  

The Board notes that it has reviewed the veteran's statements 
here.  While these statements may be viewed as evidence, the 
Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of aortic replacement to include Pseudomonas and 
Candida endocarditis is denied.    

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical spine erosion due to Candida tropicalis is denied.    

3.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss due to medication is denied.    

4.	Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
balance disorder due to medication is denied.    

5.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye vision loss is denied.    

6.	Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
psychiatric disorder manifested by anxiety, depression, 
osteoporosis, and generalized arthritis is denied.    

7.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
severe peripheral vascular disease is denied.    

8.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension is denied.  

9.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
type I diabetes mellitus is denied.    

10.	Entitlement to compensation 
under 38 U.S.C.A. § 1151 for degenerative disc disease of the 
lumbar spine is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


